UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2016 or ¨ Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission file number 001-32352 TWENTY-FIRST CENTURY FOX, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 26-0075658 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1211 Avenue of the Americas, New York, New York (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (212)852-7000 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yesx No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Nox As of April 29, 2016, 1,095,725,970 shares of ClassA Common Stock, par value $0.01 per share, and 798,520,953 shares of Class B Common Stock, par value $0.01 per share, were outstanding. TWENTY-FIRST CENTURY FOX, INC. FORM 10-Q TABLE OF CONTENTS Page Part I. Financial Information Item 1. Financial Statements Unaudited Consolidated Statements of Operations for the three and nine months ended March 31, 2016 and 2015 3 Unaudited Consolidated Statements of Comprehensive Income for the three and nine months ended March 31, 2016 and 2015 4 Consolidated Balance Sheets as of March 31, 2016 (unaudited) and June 30, 2015 (audited) 5 Unaudited Consolidated Statements of Cash Flows for the nine months ended March 31, 2016 and 2015 6 Notes to the Unaudited Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3. Quantitative and Qualitative Disclosures About Market Risk 46 Item4. Controls and Procedures 48 Part II. Other Information Item 1. Legal Proceedings 49 Item1A. Risk Factors 50 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 55 Item 3. Defaults Upon Senior Securities 55 Item 4. Mine Safety Disclosures 55 Item 5. Other Information 55 Item 6. Exhibits 56 Signature 57 2 TWENTY-FIRST CENTURY FOX, INC. UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS (IN MILLIONS, EXCEPT PER SHARE AMOUNTS) Forthethreemonthsended March 31, Fortheninemonthsended March 31, Revenues $ Operating expenses ) Selling, general and administrative ) Depreciation and amortization ) Equity (losses) earnings of affiliates (9 ) 38 Interest expense, net ) Interest income 12 8 28 31 Other, net ) ) ) Income from continuing operations before income tax expense Income tax expense ) Income from continuing operations Loss from discontinued operations, net of tax (3 ) ) (8 ) ) Net income Less: Net income attributable to noncontrolling interests ) Net income attributable to Twenty-First Century Fox, Inc. stockholders $ Earnings per share data Income from continuing operations attributable to Twenty-First Century Fox, Inc. stockholders - basic and diluted $ Weighted average shares: Basic Diluted Income from continuing operations attributable to Twenty-First Century Fox, Inc. stockholders per share - basic and diluted $ Net income attributable to Twenty-First Century Fox, Inc. stockholders per share - basic and diluted $ The accompanying notes are an integral part of these Unaudited Consolidated Financial Statements. 3 TWENTY-FIRST CENTURY FOX, INC. UNAUDITED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (IN MILLIONS) Forthethreemonthsended March 31, Fortheninemonthsended March 31, Net income $ Other comprehensive income (loss), net of tax: Foreign currency translation adjustments 77 ) ) ) Losses on interest rate swap contracts (8 ) - (8 ) - Unrealized holding losses on securities - (1 ) (4 ) ) Benefit plan adjustments 5 7 15 21 Other comprehensive income (loss), net of tax 74 ) ) ) Comprehensive income Less: Net income attributable to noncontrolling interests(a) Less: Other comprehensive loss attributable to noncontrolling interests - - - Comprehensive income attributable to Twenty-First Century Fox, Inc. stockholders $ (a) Net income attributable to noncontrolling interests includes $36 million and $30 million for the three months ended March 31, 2016 and 2015, respectively, and $96 million and $83 million for the nine months ended March 31, 2016 and 2015, respectively, relating to redeemable noncontrolling interests. The accompanying notes are an integral part of these Unaudited Consolidated Financial Statements. 4 TWENTY-FIRST CENTURY FOX, INC. CONSOLIDATED BALANCE SHEETS (IN MILLIONS, EXCEPT SHARE AND PER SHARE AMOUNTS) Asof March 31, Asof June 30, (unaudited) (audited) Assets: Current assets: Cash and cash equivalents $ $ Receivables, net Inventories, net Other Total current assets Non-current assets: Receivables, net Investments Inventories, net Property, plant and equipment, net Intangible assets, net Goodwill Other non-current assets Total assets $ $ Liabilities and Equity: Current liabilities: Borrowings $ $ Accounts payable, accrued expenses and other current liabilities Participations, residuals and royalties payable Program rights payable Deferred revenue Total current liabilities Non-current liabilities: Borrowings Other liabilities Deferred income taxes Redeemable noncontrolling interests Commitments and contingencies Equity: Class A common stock(a) 11 12 Class B common stock(b) 8 8 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total Twenty-First Century Fox, Inc. stockholders' equity Noncontrolling interests Total equity Total liabilities and equity $ $ (a) ClassA common stock, $0.01 par value per share, 6,000,000,000 shares authorized, 1,104,848,261 shares and 1,239,971,838 shares issued and outstanding, net of 123,687,371 treasury shares at par as of March 31, 2016 and June 30, 2015, respectively. (b) Class B common stock, $0.01 par value per share, 3,000,000,000 shares authorized, 798,520,953 shares issued and outstanding, net of 356,993,807 treasury shares at par as of March 31, 2016 and June 30, 2015. The accompanying notes are an integral part of these Unaudited Consolidated Financial Statements. 5 TWENTY-FIRST CENTURY FOX, INC. UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (IN MILLIONS) Fortheninemonthsended March 31, Operating activities: Net income $ $ Less: Loss from discontinued operations, net of tax (8 ) ) Income from continuing operations Adjustments to reconcile income from continuing operations to cash provided by operating activities: Depreciation and amortization Amortization of cable distribution investments 53 61 Equity-based compensation 80 Equity earnings of affiliates ) ) Cash distributions received from affiliates Other, net ) CLT20 contract termination costs(a) ) - Deferred income taxes and other taxes Change in operating assets and liabilities, net of acquisitions and dispositions: Receivables and other assets ) ) Inventories net of program rights payable ) ) Accounts payable and other liabilities Net cash provided by operating activities from continuing operations Investing activities: Property, plant and equipment ) ) Acquisitions, net of cash acquired ) ) Investments in equity affiliates ) ) Other investments ) ) Proceeds from dispositions, net - Net cash (used in) provided by investing activities from continuing operations ) Financing activities: Borrowings Repayment of borrowings ) ) Excess tax benefit from equity-based compensation 11 49 Repurchase of shares ) ) Dividends paid and distributions ) ) Purchase of subsidiary shares from noncontrolling interests ) ) Net cash used in financing activities from continuing operations ) ) Net decrease in cash and cash equivalents from discontinued operations ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of year Exchange movement on cash balances ) ) Cash and cash equivalents, end of period $ $ (a) See Note 12 – Additional Financial Information. The accompanying notes are an integral part of these Unaudited Consolidated Financial Statements. 6 TWENTY-FIRST CENTURY FOX, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE1. BASIS OF PRESENTATION Twenty-First Century Fox, Inc., a Delaware corporation, and its subsidiaries (together, “Twenty-First Century Fox” or the “Company”) is a diversified global media and entertainment company, which currently manages and reports its businesses in the following segments: Cable Network Programming, Television, Filmed Entertainment and Other, Corporate and Eliminations. In addition, the Direct Broadcast Satellite Television (“DBS”) segment consisted of the distribution of programming services via satellite, cable and broadband directly to subscribers in Italy, Germany and Austria. The DBS segment consisted entirely of the operations of Sky Italia and Sky Deutschland AG (“Sky Deutschland”) (collectively the “DBS businesses”). On November 12, 2014, Twenty-First Century Fox completed the sale of Sky Italia and its 57% interest in Sky Deutschland to Sky plc (“Sky”). Sky is a pan-European digital television provider, which operates in Italy, Germany, Austria, the United Kingdom and Ireland. Following the sale of the DBS businesses, the Company continues to report in five segments for comparative purposes, and there is no current activity in the DBS segment.
